Citation Nr: 1448707	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  10-36 385A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether there was Clear and Unmistakable Error (CUE) in a May 2004 RO rating decision in the assignment of a 20 percent initial evaluation for chronic inflammatory demyelinating radicular neuropathy of the right leg, effective July 19, 2003. 

2.  Whether there was CUE in a May 2004 RO rating decision in the assignment of a 20 percent initial evaluation for chronic inflammatory demyelinating radicular neuropathy of the left leg, effective July 19, 2003.

3.  Whether there was CUE in a May 2004 RO rating decision in the assignment of a non-compensable initial evaluation for chronic inflammatory demyelinating radicular neuropathy of the right arm, effective July 19, 2003. 

4.  Whether there was CUE in a May 2004 RO rating decision in the assignment of a non-compensable initial evaluation for chronic inflammatory demyelinating radicular neuropathy of the left arm, effective July 19, 2003. 


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to January 1988; and from January 1995 to July 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina denying the Veteran's petition for revision of a May 2004 rating action on the basis of CUE, regarding the assigned initial evaluations for service-connected disabilities.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999)(observing that an "initial" evaluation constitutes the original rating assigned for service-connected disability immediately from the effective date of service connection).

The Veteran was scheduled for a June 2012 Board videoconference hearing, but cancelled this proceeding and has not rescheduled it.  See 38 C.F.R. § 20.704(e) (2014). 

The record indicates numerous additional issues that were under appellate review, as referenced by a June 2010 Statement of the Case (SOC) (denoting 32 distinct issues) for claims for increased rating for all manifestations of chronic inflammatory demyelinating radicular neuropathy, service connection for several medical conditions as secondary to chronic inflammatory demyelinating radicular neuropathy, and claims for special monthly compensation (SMC).  The Veteran then filed a June 2010 VA Form 9 perfecting an appeal to the Board.  However, in March 2011, before this case was certified to the Board, the Veteran expressly withdrew his appeal of these additional issues, and clarified that he was only pursuing his CUE claims before the Board.  These additional claims are no longer on appeal.  See 38 C.F.R. § 20.204 (2014).

In March 2013, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. so that the RO could address a new theory of entitlement.  The action specified in the March 2013 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1.  The May 2004 RO rating decision that assigned a 20 percent initial evaluation for chronic inflammatory demyelinating radicular neuropathy of the right leg, effective July 19, 2003, was neither factually flawed nor clearly erroneous and involved no obvious or undebatable legal error.

2.  The May 2004 RO rating decision that assigned a 20 percent initial evaluation for chronic inflammatory demyelinating radicular neuropathy of the left leg, effective July 19, 2003, was neither factually flawed nor clearly erroneous and involved no obvious or undebatable legal error.

3.  The May 2004 RO rating decision that assigned a non-compensable initial evaluation for chronic inflammatory demyelinating radicular neuropathy of the right arm, effective July 19, 2003, was neither factually flawed nor clearly erroneous and involved no obvious or undebatable legal error.

4.  The May 2004 RO rating decision that assigned a non-compensable initial evaluation for chronic inflammatory demyelinating radicular neuropathy of the left arm, effective July 19, 2003, was neither factually flawed nor clearly erroneous and involved no obvious or undebatable legal error.





CONCLUSIONS OF LAW

1.  The RO's May 2004 rating decision was not clearly and unmistakably erroneous in the assignment of a 20 percent initial evaluation for chronic inflammatory demyelinating radicular neuropathy of the right leg, effective July 19, 2003.  38 U.S.C.A. § 5109A(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.105(a) (2014).

2.  The RO's May 2004 rating decision was not clearly and unmistakably erroneous in the assignment of a 20 percent initial evaluation for chronic inflammatory demyelinating radicular neuropathy of the left leg, effective July 19, 2003.  38 U.S.C.A. § 5109A(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.105(a) (2014).

3.  The RO's May 2004 rating decision was not clearly and unmistakably erroneous in the assignment of a non-compensable initial evaluation for chronic inflammatory demyelinating radicular neuropathy of the right arm, effective July 19, 2003.  38 U.S.C.A. § 5109A(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.105(a) (2014).

4.  The RO's May 2004 rating decision was not clearly and unmistakably erroneous in the assignment of a non-compensable initial evaluation for chronic inflammatory demyelinating radicular neuropathy of the left arm, effective July 19, 2003.  38 U.S.C.A. § 5109A(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.105(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

However, the VCAA does not generally apply in petitions for revision due to CUE in a prior RO rating decision.  See Parker v. Principi, 15 Vet. App. 407 (2002), citing Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); see also 38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).  Thus, the Board may fairly adjudicate on the merits the Veteran's CUE petition.

CUE

The Veteran has brought several allegations of CUE regarding a May 2004 RO rating decision and the initial assigned evaluations for various manifestations of chronic inflammatory demyelinating radicular neuropathy.  

The May 2004 rating decision granted service connection for chronic inflammatory demyelinating radicular neuropathy of the bilateral upper and lower extremities, effective July 19, 2003.  Initial non-compensable disability evaluations were assigned to the left and right upper extremities using the Diagnostic Code 8018-8517 (later changed to 8018-8513).  Initial 20 percent disability evaluations were assigned to the left and right lower extremities using the Diagnostic Code 8018-8520.  See 38 C.F.R. § 4.27 (providing that when an unlisted disease, injury, or residual condition is encountered, it may be rated by analogy). 

As a general matter, previous RO decisions that were not timely appealed are final and binding on the veteran based on the evidence then of record and will be accepted as correct in the absence of CUE.  The prior decision will be reversed or amended only where the evidence establishes this error.  See 38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a). 

CUE is defined as a very specific and rare kind of error.  "It is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable."  See Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  

A three-pronged test is used to determine whether CUE was in a prior decision: (1) it must be determined whether either the correct facts,  as they were known at the time, were not before the adjudicator (that is, more than a simple disagreement as to how the facts were weighed and evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made"; and (3) a determination that there was CUE must be based on the record and the law that existed at the time of the prior adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc). 

In order for an alleged error to constitute CUE, it must have consisted of an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts, not merely misinterpretation of the facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1992); Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  A claim of CUE on the basis that the previous adjudication at issue "improperly weighed and evaluated the evidence" does not satisfy the stringent legal requirements for CUE.  See Fugo, 6 Vet. App. at 43. 

A breach of VA's duty to notify and assist likewise does not constitute CUE.  See Crippen v. Brown, 9 Vet. App. 412, 418 (1996); Caffrey v. Brown, 6 Vet. App. 377, 383-84 (1994).  This includes situations when the RO is alleged to have breached the duty to assist a veteran in obtaining relevant service medical records that may render a prior rating decision non-final, or another kind of "grave procedural error" ostensibly has occurred.  Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2003) (en banc) (overruling Hayre v. West, 188 F.3d 1327, 1334 (Fed. Cir. 1999)).  However, the failure to apply a relevant law or regulation is an appropriate subject for a claim of CUE.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 329 (1999), citing Olson v. Brown, 5 Vet. App. 430, 433 (1993). 

The Veteran's original theory of CUE is that the RO ostensibly applied the rating criteria for multiple sclerosis in evaluating his neuropathy and other residual conditions, and that this criteria required the minimum assignment of a 30 percent evaluation for each extremity.  The Veteran cites 38 C.F.R. § 4.124a, Diagnostic Code 8018, multiple sclerosis, which provides for a minimum rating of 30 percent.  A note to the rating criteria states that for the minimum ratings for residuals under Diagnostic Codes 8000-8025, there must be ascertainable residuals.  Determinations as to the presence of residuals not capable of objective verification, i.e., headaches, dizziness, fatigability, are to be approached on the basis of the diagnosis recorded; subjective residuals will be accepted when consistent with the disease and not more likely attributable to other disease or no disease.

The provisions of 38 C.F.R. § 4.27 on "Use of Diagnostic Codes Numbers," as in effect in May 2004, stated as follows:  

The diagnostic code numbers appearing opposite the listed ratable disabilities are arbitrary numbers for the purpose of showing the basis of the evaluation assigned and for statistical analysis in the Department of Veterans Affairs, and as will be observed, extend from 5000 to a possible 9999.  Great care will be exercised in the selection of the applicable code number and in its citation on the rating sheet.  No other numbers than these listed or hereafter furnished are to be employed for rating purposes, with an exception as described in this section, as to unlisted conditions.  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" as follows: The first 2 digits will be selected from that part of the schedule most closely identifying the part, or system, of the body involved; the last 2 digits will be "99" for all unlisted conditions.  This procedure will facilitate a close check of new and unlisted conditions, rated by analogy.  In the selection of code numbers, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With diseases, preference is to be given to the number assigned to the disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  Thus, rheumatoid (atrophic) arthritis rated as ankylosis of the lumbar spine should be coded "5002-5289."  In this way, the exact source of each rating can be easily identified.  In the citation of disabilities on rating sheets, the diagnostic terminology will be that of the medical examiner, with no attempt to translate the terms into schedule nomenclature.  Residuals of diseases or therapeutic procedures will not be cited without reference to the basic disease. 

38 C.F.R. § 4.27 (2004). 

The Court has held that where a condition is rated by analogy, the Board has a heightened duty to provide a thorough statement of reasons or bases.  Suttman v. Brown, 5 Vet. App. 127, 134 (1993).

Applying the law applicable in May 2004, the Board does not ascertain a definitive legal error in the assignment of the initial evaluation for the Veteran's chronic inflammatory demyelinating radicular neuropathy of the bilateral upper and lower extremities.  The provisions of 38 C.F.R. § 4.27 indicate how disorders not directly contemplated by the VA rating schedule will be evaluated, with one option being a similar listed condition, hyphenated and followed by the condition representing the actual residual of the service-connected disability.  It is generally the condition to the right of the hyphenation that designates the rating criteria chosen; the condition to the left can state the underlying etiology or pathology, or otherwise simply explain the type of precipitating disorder. 

However, there is no requirement, express or implied, under section 4.27 that the first listed condition on the left side have any significance in terms of what rating criteria is ultimately applied, other than provide assistance in describing the nature of the overall condition.  The meaning of the regulation in this respect is clear.  McEntee v. Merit Sys. Prot. Bd., 404 F.3d 1320, 1328 (Fed. Cir. 2005).  Rules of statutory interpretation apply as well to interpretation of agency regulations.  Roberto v. Dep't of the Navy, 440 F.3d 1341, 1350 (Fed. Cir. 2006).  If there is no ambiguity, interpretation of a regulation ends with its plain meaning.  Id.  The plain and unambiguous meaning of a statute prevails in the absence of clearly expressed legislative intent to the contrary.  See Mansell v. Mansell, 490 U.S. 581, 592, 109 S.Ct. 2023, 2030, 104 L.Ed.2d 675 (1989).

Here, the RO assigned Diagnostic Codes 8018-8517 and 8018-8520.  The use of Diagnostic Codes 5017 and 5020 makes it clear that the Veteran's chronic inflammatory demyelinating radicular neuropathy is being rated under 38 C.F.R. § 4.124a as a disease of the peripheral nerves.  As chronic inflammatory demyelinating radicular neuropathy is an acquired immune-mediated inflammatory disorder of the peripheral nervous system, using the peripheral nerve diagnostic codes to rate the manifestations of the Veteran's disability cannot be said to be a clear and unmistakable error on the part of the RO.  

As for the inclusion of Diagnostic Code 8018 for descriptive purposes (which literally applies to the condition of multiple sclerosis), this did not under the law bind the RO to any of the rating criteria for multiple sclerosis, or the attendant minimum 30 percent evaluation for its service-connected residuals.  The purpose of citing Diagnostic Code 8018 in this instance explains that the Veteran's neuropathy in each extremity is a separate manifestation of a common, underlying disease.  As chronic demyelinating radicular neuropathy does not have a separate diagnostic code under the current rating schedule, the RO chose a code it believed most closely approximated the nature of the Veteran's condition.  As both chronic inflammatory demyelinating radicular neuropathy and multiple sclerosis are demyelinating conditions and share a number of similar symptoms, the use of Diagnostic Code 8018 appears to be a reasonable means of clarifying the nature of the Veteran's disability.  

Moreover, the evidence did not warrant direct application of Diagnostic Code 8018.  The medical evidence does not reflect a clinical diagnosis of multiple sclerosis, and the Veteran does not otherwise contend that such a diagnosis was warranted.  While the Board recognizes the arguments raised by the Veteran, ultimately there is nothing from section 4.27 on analogous rating procedures, or otherwise from the medical evidence, as to require that the provisions of Diagnostic Code 8018 are directly applied.  Though the RO did not provide an extensive explanation for its choice of diagnostic codes, which might be confusing to a layperson, there was nothing inherently erroneous in its decision.  At the very least, it cannot be said that there was an undebatable error of law on the part of the RO, under the strict standard that is required to establish CUE. 

However, the Veteran has also argued that the RO wholly misapplied the rating criteria in assigning too low a disability evaluation under 38 C.F.R. § 4.124a for his neuropathy of the upper and lower extremities.  Specifically, the Veteran argues that the RO erred by failing to take into account provisions which, according to the Veteran, required a finding of at least "moderate" level neurological impairment based on involvement that was sensory in degree.   

The preface to the peripheral nerve rating codes 38 C.F.R. § 4.124a, Diagnostic Codes 8510-8540, explains that:

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.

38 C.F.R. § 4.124a.

It appears that the Veteran has interpreted this phrase as requiring at a minimum a compensable rating for any symptomotology.  However, a plain reading of the text does not support this interpretation.  Rather, the regulation indicates that where symptoms are wholly sensory, the assigned disability evaluation for a service connected peripheral nerve disability should not exceed, at most, a moderate rating.  However, while the regulation creates an upper limit for peripheral nerve conditions with wholly sensory involvement, the regulation does not provide for a minimum rating and, contrary to the Veteran's argument, does not preclude assignment of a non-compensable rating.  Therefore, the Veteran's contention that the RO violated 38 C.F.R. § 4.124a by assigning an initial non-compensable rating for chronic inflammatory demyelinating radicular neuropathy of the left and right upper extremities is without any legal basis.  See Roberto v. Dep't of the Navy, 440 F.3d 1341, 1350 (Fed. Cir. 2006).  

To the extent that what the Veteran is actually arguing is that the RO should have awarded a higher initial disability evaluation, this is ultimately a question of interpretation, and as noted above, an assertion that the RO improperly weighed and evaluated the evidence does not meet the standard for CUE.  

It appears that at the time of its initial decision, the RO had access to and reviewed all the evidence relevant to the Veteran's claim.  The Veteran has not identified any relevant evidence that was not before the RO in May 2004 that might, if presented, have resulted in a different outcome.  While it is certainly possible that reasonable people could disagree about the severity of the Veteran's disabilities at the time an initial disability evaluation was assigned, CUE is defined as a very specific and rare kind of error.  "It is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable."  See Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  The Board does not find that the ratings initially assigned to the Veteran's neuropathy are so unambiguously erroneous.  

The Veteran has also proposed that the RO erred by not awarding separate disability ratings under other diagnostic codes, including Diagnostic Code 7122, which rates the residual of cold injuries, and the diagnostic codes for rating muscle injuries set forth at 38 C.F.R. § 4.73.  However, in making this argument, the Veteran ignores the regulatory prohibitions against pyramiding.  38 C.F.R. § 4.14 provides that "the evaluation of the same disability under various diagnoses is to be avoided."  The Veteran cannot be compensated more than once for the symptoms of his disability.  Here, the peripheral nerve diagnostic codes used by the RO to rate the Veteran's upper and lower extremity neuropathy already contemplate the Veteran's symptoms of pain, numbness, tingling, muscle cramps, and diminished reflexes and coordination.  To award additional compensation under another diagnostic code for symptoms such as impaired muscle function, pain, numbness, or impaired sensation would be compensating the Veteran twice for similar symptoms.  Importantly, the Veteran's current symptoms are due to a peripheral nerve disability, not to the residuals of cold exposure or an injury to a muscle group.  Accordingly, the RO's decision to rate the Veteran under the peripheral nerve diagnostic codes, rather than one of the diagnostic codes suggested by the Veteran, cannot be considered an error.  At the very least, it cannot be said that there was an undebatable error of law on the part of the RO, under the strict standard that is required to establish CUE.  

Finally, the Veteran has made repeated references to the provisions of 38 C.F.R. § 3.307 and 38 C.F.R. § 3.317, arguing that he suffers from a chronic disease and that he meets the criteria for a Gulf War illness.  However, even if this is true, it is unclear how this relates to his contention that there is CUE in the May 2004 RO decision that granted service connection for chronic inflammatory demyelinating radicular neuropathy of the bilateral upper and lower extremities.  38 C.F.R. § 3.307 and 38 C.F.R. § 3.317 are intended to make it easier for veterans with certain disabilities to establish service connection.  However, once service connection is established, these regulations have no application to the assignment of an initial disability evaluation.  Therefore, to the extent that the Veteran seems to be arguing that the RO erred by not considering 38 C.F.R. § 3.307 or 3.317 when assigning his initial disability evaluation, the Board finds no legal merit to this contention.  

The Board has considered the Veteran's allegations. However, after a careful review of all the evidence of record, there is no evidence that either the correct facts, as they were known at the time, were not before the RO in May 2004 or that the statutory or regulatory provisions extant at that time were incorrectly applied.  The Veteran has failed to establish any error on the part of the RO that could be considered CUE.  The Veteran's belief that the RO improperly weighed and evaluated the evidence in May 2004 does not satisfy the stringent legal requirements for CUE.  

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).


ORDER

There was not CUE in a May 2004 RO rating decision in the assignment of a 20 percent initial evaluation for chronic inflammatory demyelinating radicular neuropathy of the right leg, effective July 19, 2003. 

There was not CUE in a May 2004 RO rating decision in the assignment of a 20 percent initial evaluation for chronic inflammatory demyelinating radicular neuropathy of the left leg, effective July 19, 2003.

There was not CUE in a May 2004 RO rating decision in the assignment of a non-compensable initial evaluation for chronic inflammatory demyelinating radicular neuropathy of the right arm, effective July 19, 2003. 

There was CUE in a May 2004 RO rating decision in the assignment of a non-compensable initial evaluation for chronic inflammatory demyelinating radicular neuropathy of the left arm, effective July 19, 2003. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


